       Case 1:19-cv-00025-SPB-RAL Document 4 Filed 02/06/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

SCOTT ROSENHOOVER,                             §       Docket No. 1:19-cv-00025-RAL
individually and on behalf                     §
of all others similarly situated,              §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §       JURY TRIAL DEMANDED
                                               §
PRO OIL & GAS SERVICES, LLC                    §       CLASS/COLLECTIVE ACTION
                                               §
       Defendant.                              §       PURSUANT TO 29 U.S.C. § 216(b)/
                                               §       FED. R. CIV. P. 23


                 PLAINTIFF SCOTT ROSENHOOVER’S MOTION FOR
                  ADMISSION PRO HAC VICE OF WILLIAM R. LILES

       William R. Liles hereby moves to be admitted to appear and practice in this Court in the
above-captioned matter as counsel pro hac vice for Plaintiff Scott Rosenhoover pursuant to Local Rule
83.2 and Local Rule 83.3 and this Court's Standing Order Regarding Pro Hac Vice Admissions dated
May 31, 2006 (Misc. No. 06-151). William R. Liles contact information is as follows:

                                             William R. Liles
                                             Fed Id. 2035571
                                        Texas Bar No. 24083395
                                    JOSEPHSON DUNLAP LAW FIRM
                                     11 Greenway Plaza, Suite 3050
                                         Houston, Texas 77046
                                           Tel: (713) 352-1100
                                           Fax: (713) 352-3300
                                       wliles@mybackwages.com

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro
Hac Vice of William R. Liles filed herewith, which, it is averred, satisfies the requirements of the
foregoing Local Rules and Standing Order.




                                                   1
Case 1:19-cv-00025-SPB-RAL Document 4 Filed 02/06/19 Page 2 of 3



                                   Respectfully submitted,

                                   /s/William R. Liles_________
                                   Michael A. Josephson
                                   State Bar No. 24014780
                                   Pennsylvania Bar No. 308410
                                   Andrew W. Dunlap
                                   State Bar No. 24078444
                                   William R. Liles
                                   State Bar No. 24083395
                                   (pending pro hac vice)
                                   JOSEPHSON DUNLAP LAW FIRM
                                   11 Greenway Plaza, Suite 3050
                                   Houston, Texas 77046
                                   713-352-1100 – Telephone
                                   713-352-3300 – Facsimile
                                   mjosephson@mybackwages.com
                                   adunlap@mybackwages.com
                                   wliles@mybackwages.com

                                   AND

                                   /s/Joshua P. Geist_____________
                                   Joshua P. Geist
                                   PA. I.D. No. 85745
                                   Goodrich & Geist, P.C.
                                   3634 California Ave.
                                   Pittsburgh, PA 15212
                                   Tel: 412-766-1455
                                   Fax: 412-766-0300
                                   josh@goodrichandgeist.com

                                   AND

                                   Richard J. (Rex) Burch
                                   Texas State Bar No. 24001807
                                   (Pending Pro Hac Vice)
                                   BRUCKNER BURCH, P.L.L.C.
                                   8 Greenway Plaza, Suite 1500
                                   Houston, Texas 77046
                                   713-877-8788 – Telephone
                                   713-877-8065 – Facsimile
                                   rburch@brucknerburch.com

                                   ATTORNEYS IN CHARGE FOR PLAINTIFF




                               2
       Case 1:19-cv-00025-SPB-RAL Document 4 Filed 02/06/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF electronic filing on all
known parties.

                                                  /s/William R. Liles
                                                  William R.Liles




                                             3
